
	

113 HR 4668 IH: Point Spencer Coast Guard and Public-Private Sector Infrastructure Development Facilitation and Land Conveyance Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4668
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2014
			Mr. Young of Alaska (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the retention and future use of certain land  on Point Spencer in Alaska, to support
			 the statutory missions and duties of the Coast Guard, to convey certain
			 land  on Point Spencer to the Bering Straits Native Corporation, to convey
			 certain land  on Point Spencer to the State of Alaska, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the Point Spencer Coast Guard and Public-Private Sector Infrastructure Development Facilitation and
			 Land Conveyance Act.2.DefinitionsIn this Act:(1)BSNCThe term BSNC means the Bering Straits Native Corporation authorized under section 7 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1606) to represent and manage land and resources
			 from the settlement of aboriginal claims of indigenous Alaska Natives in
			 the Bering Strait region of the State, including Inupiat, Yup’ik, and
			 Siberian Yupik peoples.(2)GovernorThe term Governor means Governor of the State of Alaska.(3)Point spencer map or mapThe term Point Spencer Map or Map means the map entitled the Point Spencer Land Conveyance Map dated April 2014, and on file with the Department of Homeland Security (the department in which
			 the Coast Guard is operating) and the Department of the Interior.(4)Point spencer parcel or parcelThe term Point Spencer Parcel or Parcel means the approximately 2,648 acres of land at Point Spencer withdrawn by the Public Land Order.
			 The Point Spencer Parcel is located in Townships 2, 3, and 4 South, Range
			 40 West, Kateel River Meridian, Alaska.(5)Public land orderThe term Public Land Order means Public Land Order 2650 published in the Federal Register on April 12, 1962.(6)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.(7)StateThe term State means the State of Alaska.(8)Public aircraftThe term Public Aircraft means any aircraft owned by, operated by, or chartered by the United States, or owned, operated,
			 or chartered by a contractor of the United States for the performance of a
			 Federal contract on or from Point Spencer.3.PurposesThe purposes of this Act are:(1)To designate lands at Point Spencer that are to be—(A)retained by the Coast Guard;(B)conveyed to, or leased by, the State of Alaska; and(C)conveyed to the BSNC.(2)To provide for a reasonable, pragmatic, equitable, and workable way to balance Federal, State, BSNC
			 and other private sector interests in the decommissioned and vacated
			 former LORAN station located on the Point Spencer Parcel.(3)To provide a means for future uses of Point Spencer by Federal, State, and private sector
			 stakeholders for a variety of tasks and missions, including, but not
			 limited to, search and rescue, shipping safety, economic development, oil
			 spill prevention and response, protection of Alaska Native items of
			 antiquity, port of refuge, arctic research, maritime law enforcement on
			 the Bering Sea, the Chukchi Sea, and the Arctic Ocean, and related uses.(4)To require the development of a Joint Management Plan for the lands retained, conveyed, or leased
			 under this Act by the Coast Guard, the State, and the BSNC.4.Retention and conveyance of land(a)Land for use by the Coast Guard(1)In generalNotwithstanding any other provision of law and subject to valid existing rights, tracts 1, 3, and
			 4, as depicted on the Map, shall remain withdrawn pursuant to the Public
			 Land Order for use by and under the jurisdiction of the Coast Guard unless
			 and until the Secretary determines that—(A)except as provided in paragraph (2), the Coast Guard no longer needs to retain jurisdiction over
			 any portion of tract 1, 3, or 4; and(B)all land from tract 1, 3, or 4 as identified in subparagraph (A) has been remediated to meet the
			 standards for industrial land developed by the Alaska Department of
			 Environmental Conservation.(2)Potential conveyance to BSNC and lease back to the Coast Guard(A)The Secretary shall notify the Secretary of the Interior of any determination made under paragraph
			 (1).(B)Upon notification under subparagraph (A), the Secretary of the Interior shall then convey lands for
			 which a determination has been made under paragraph (1) to the BSNC.(C)Lands conveyed to the BSNC under subparagraph (B), upon a request of the Secretary, shall be leased
			 to the Coast Guard at no cost under existing law and shall be charged
			 against the remaining entitlement of the BSNC under section 14(h)(8) of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) as set
			 forth in section 4(d)(1)(B).(3)Airstrip rightsNotwithstanding paragraph (2), the Secretary shall retain an easement over all existing and
			 future airstrips, runways, and taxiways, located on tract 2 authorizing
			 the use of such airstrips, runways and taxiways by Public Aircraft at no
			 cost.(b)Conveyance or lease to the State of tract 2 and tract 6(1)In general(A)The State may choose to receive conveyance of the surface and subsurface estates of tract 2 and
			 tract 6, or, in lieu of a conveyance of such lands, may lease tract 2 and
			 tract 6 at no cost from the BSNC after conveyance of tract 2 and tract 6
			 to the BSNC by the Secretary of the Interior.(B)The State shall notify the Secretary of the Interior of its choice made under subparagraph (A) in
			 writing.  Such notification by the State shall be deemed to constitute
			 relinquishment of the State’s selection of lands in tract 2 and tract 6
			 and agreement that the Secretary of the Interior shall convey such land to
			 the BSNC.(C)Notwithstanding any other provision of law, and subject to valid existing rights, upon completion
			 of all applicable conditions required under subsection (d), and if the
			 State chooses to receive conveyance of tract 2 and tract 6 under
			 subparagraph (A), the Secretary of the Interior shall convey to the State
			 all right, title, and interest of the United States in and to the surface
			 and subsurface estates of tract 2 and tract 6, as depicted on the Point
			 Spencer Map. The conveyance of such estates comprising tract 2 and tract 6
			 shall be charged against the State’s entitlement under the Statehood Act
			 (the Alaska Statehood Act of July 7, 1958 (Public Law 85–508; 72 Stat.
			 339, as amended)).(D)If the State chooses under subparagraph (A) to lease lands in tract 2 and tract 6, such lands shall
			 be conveyed by the Secretary of the Interior under the Alaska Native
			 Claims Settlement Act to the BSNC. The BSNC shall then lease such lands to
			 the State at no cost to the State.(E)The BSNC shall have the right to use all existing and future airstrips, runways or and taxiways
			 located on tract 2 for access to and from the Parcel, provided, however,
			 that the State may charge the BSNC and other private sector entities that
			 use such airstrips usual and customary landing fees or related services
			 for similar locations elsewhere in Alaska to help defray maintenance and
			 administrative costs associated with the operation of the airstrip.(2)Right-of-way to and from airstrip(A)In generalNotwithstanding any conveyance made under this Act, if requested by the State, the Secretary of the
			 Interior shall provide to the State over the lands to be conveyed to the
			 BSNC and those retained by the Coast Guard, a right-of-way at no cost for
			 a road from the airstrip in tract 2, as depicted on the Point Spencer Map,
			 to the southern tip of the Parcel.(B)LocationIf the State determines to exercise its right to the right-of-way in subparagraph (A), the location
			 of such  right-of-way shall be determined by the State, in consultation
			 with the Coast Guard and the BSNC so that the road will be compatible with
			 other existing or planned infrastructure development on Point Spencer in
			 accordance with the Joint Management Plan.(c)Conveyance to the BSNC of tract 5(1)In generalNotwithstanding any other provision of law, and subject to valid existing rights and the provisions
			 of paragraph (2), upon completion of all applicable conditions precedent
			 required under subsection (d), and certification that any necessary
			 clean-up and remediation of tract 5 has been completed to the standards
			 set out in subsection (e)(2), or that the BSNC has indicated by a
			 resolution of its Board of Directors submitted to the Secretary of the
			 Interior before conveyance that it is willing to accept tract 5 as is at
			 the time of such conveyance, the Secretary of the Interior shall convey to
			 the BSNC all right, title, and interest of the United States in and to the
			 surface and subsurface estates of tract 5, as depicted on the Point
			 Spencer Map. The conveyance of tract 5 to the BSNC shall reserve to the
			 United States the provisions set out in paragraph (4).(2)Airspace easementThe State, Coast Guard, and the BSNC shall negotiate an airspace easement bordering the airstrip
			 over land retained by the Coast Guard and over land conveyed to the BSNC
			 as reasonable and necessary for safety and air operations. The State,
			 Coast Guard, and the BSNC shall notify the Secretary of the Interior upon
			 completion of such negotiations regarding the land in tract 2 and tract 5
			 that shall be subject to the airspace easement.(3)Public access easementNo public access easements shall be reserved to the United States under section 17(b) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1616(b)) with respect to the land
			 conveyed under paragraph (1) or subsequent conveyances under section
			 4(a)(1) (A) and (B).(4)Archaeological and cultural resources(A)In generalExcept as provided in subparagraph (B), with respect to any archaeological resources contained in
			 the land conveyed under paragraph (1) (tract 5), the United States shall
			 retain, until otherwise notified under subparagraph (B), the authority and
			 responsibility to enforce—(i)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.);(ii)the National Historic Preservation Act (16 U.S.C. 470 et seq.); and(iii)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.).(B)Notification(i)In generalNot later than 270 days after the date of the enactment of this Act, the BSNC shall submit to the
			 Secretary of  the Interior a map that indicates the areas of  tract 5 over
			 which the Secretary of the Interior shall continue to retain the authority
			 to enforce the Acts listed in subparagraph (A).(ii)Enforcement after notificationOn receipt of the map described in clause (i)—(I)the Secretary of the Interior shall cease enforcing any of the Acts listed in subparagraph (A) on
			 land located in tract 5 but outside of the areas described in subparagraph
			 (B)(i);  and(II)any future enforcement outside of the areas described in subparagraph (B)(i) shall be conducted in
			 accordance with the Acts listed in subparagraph (A).(d)Conditions precedent to conveyance(1)Bering straits native corporationNot later than 120 days after the date of enactment of this Act, with respect to any land leased
			 under subsection (a)(2), (b) or conveyed under subsection (c) to BSNC,
			 BSNC shall provide to the Secretary of the Interior, acting through the
			 Alaska State Director of the Bureau of Land Management, a corporate
			 resolution adopted by the Board of Directors of the BSNC—(A)accepting the conveyance of any portions of tract 1, 2, 3, 4, 5, or 6, as depicted on the Point
			 Spencer Map, under this section;(B)agreeing that the conveyances made pursuant to this Act will be charged against the remaining
			 entitlement of the BSNC under section 14(h)(8) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(8)) for a total of 2,320 acres,
			 including any portion of tract 1, 2, 3, 4, or 6, as depicted on the Map,
			 irrespective of the date of conveyance; and(C)waiving the survey requirement of section 13 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1612), as to the land conveyed to the BSNC under subsection (c) or
			 otherwise pursuant to this Act.(2)StateNot later than 120 days after the date of the enactment of this Act and as a condition precedent to
			 any land conveyed under this section, the Governor shall submit to the
			 Secretary of the Interior, acting through the Alaska State Director of the
			 Bureau of Land Management, a statement—(A)accepting the option for conveyance of tract 2 and tract 6  as depicted on the Map or choosing to
			 lease tract 2 and tract 6 pursuant to subsection (b)(1) of this section;(B)relinquishing selection applications F–44467 and F–89393			    as to those
			 lands to be conveyed to BSNC acknowledging that such			   
			  relinquishment  shall become effective upon conveyance of any or	   
				       all of tracts 1 through 6 irrespective of the dates of such 
							    conveyances;(C)agreeing that if the conveyance option to the State under subsection (b) is chosen,  such
			 conveyance will be charged against the remaining entitlement of the State
			 under section 6(b) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act (Public Law 85–508; 72 Stat. 339, as amended)), for a total of 180 acres; and(D)waiving the survey requirement of section 6(g) of that Act as to the land conveyed under subsection
			 (b).(e)Administrative(1)In generalOn the dates on which the conveyances under this section are complete—(A)the portion of the Parcel conveyed to the BSNC shall be  charged against the remaining entitlement
			 of the BSNC under section 14(h)(8) of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1613(h)(8)) and be considered a conveyance under that Act;
			 and(B)the portion of the Parcel conveyed to the State shall be  charged against the remaining entitlement
			 of the State under section 6(b) of the Act of July 7, 1958 (commonly known
			 as the Alaska Statehood Act (Public Law 85–508; 72 Stat. 339, as amended)), and be considered a conveyance under that Act.(2)Clean-up and remediationTo the extent cleanup and remediation of hazardous materials on any tract of the Point Spencer
			 Parcel is required by law, and notwithstanding any other provision of law—(A)clean-up and remediation shall be performed in accordance with the State of Alaska Department of
			 Environmental Conservation standards for land used for industrial
			 purposes; and(B)notwithstanding subparagraph (A), any known contamination that does not pose any immediate or
			 long-term health risk shall be routinely monitored through institutional
			 controls.(3)Tidelands and submerged lands(A)Ownership of the tidelands and submerged lands adjacent to Point Spencer were presumptively
			 conveyed to the State of Alaska as provided by the Submerged Lands Act of
			 1953, as amended, and made applicable to the State of Alaska under section
			 6(m) of the Alaska Statehood Act, 72 Stat. 343 (1958).(B)The Secretary is authorized to exercise the dominant Federal Navigational Servitude to install
			 temporary or permanent structures at no cost in or on the tidelands and
			 submerged lands of Point Spencer, including, but not limited to, mooring
			 buoy sinkers, temporary or permanent piers, docks, or wharves.(C)Nothing in this Act alters the existing ownership by the State of tidelands and submerged lands
			 under existing State of Alaska and Federal law.(4)Joint management plan(A)The Secretary, the State, and the BSNC shall develop a Joint Management Plan for the use and
			 management of the lands retained, conveyed or leased under this Act.(B)The Joint Management Plan shall be updated annually for the first 5 years and biennially
			 thereafter.
